DETAILED ACTION    Acknowledgment is made of applicant’s preliminary amendment filed 5/28/19.                                          Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4. 	Claims 1, 4 and 12 – 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyazaki (2016/0131216). by applying compressive force or tensile force between the first position and the second position, a detection body S (See Fig. 2) that detects an elastic deformation generated in the deformable body, based on a characteristic value of either a probe disposed between the deformable body and the first support or a probe disposed between the deformable body and the second support, and a connector 25 that is arranged between the first support and the second support and connects the first support and the second support (See Pgs. 4 and 5, Paras. 0051 – 0067).                
    PNG
    media_image1.png
    624
    590
    media_image1.png
    Greyscale
     
    PNG
    media_image2.png
    620
    606
    media_image2.png
    Greyscale
.  
 	Regarding claim 12, the deformable body 23 is arranged in a space surrounded by the first support 22, the second support 21, and two connectors 25 adjacent to each other of a plurality of the connectors (See Fig. 2).  	Regarding claim 13, a width of the first protrusion body 23a and a width of the second protrusion body 23b each are less than a width of each connector 25 with respect to the rotation direction (See Fig. 3).  
 	Regarding claim 14, the connectors 25 each have a portion of which a width in the rotation direction is less than that of another portion 24, between a connection portion to the first support and a connection portion to the second support (See Fig. 3).  
 	Regarding claim 15, the first support 22, the second support 21, the connectors 25, and the deformable body 23 are integrated into one member, and respective outer .  
Claim Rejections - 35 USC § 103
5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. 	Claims 2, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki in view of Nishioki et al. (8,667,854, hereinafter Nishioki). 	Regarding claim 2, Miyazaki discloses an apparatus comprising a first support (inner support, See Fig. 3) 22 that supports a first object, a second support (outer support) 21 that supports a second object, the second support being located outwardly from the first support with respect to a radial direction about the rotation axis and arranged across a space from the first support, a sheet-shaped deformable body 23, the deformable body having one end connected to the first support at a first position with respect to a rotation direction about the rotation axis and another end connected to the second support at a second position different from the first position .
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Miyazaki according to the teachings of Nishioki for the purpose of, advantageously providing a 
 	Regarding claim 8, Miyazaki fails to disclose that the detection body comprises a first electrode that is disposed on the deformable body; and a second electrode that is disposed on the first support to face the first electrode.   	However, in Nishioki, the torque sensor includes the first support 90, a second support 80 and a detection body that comprises a plurality of capacitive elements formed by respective electrodes including E81L, E101, E91L, wherein the electrodes are located on and face the first and second supports (See Fig. 39, See Col. 48, lines 36 – 67 and Col. 49, lines 1 – 14).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Miyazaki according to the teachings of Nishioki for the purpose of, advantageously providing a small-sized torque sensor having high ridigity and a simple structure since this type of structure is uncomplicated (See Nishioki, Col. 2, lines 33 – 42).
	Regarding claim 9, Miyazaki fails to disclose that the detection body comprises a third electrode that is disposed on the deformable body; and a fourth electrode that is disposed on the second support to face the third electrode.   	However, in Nishioki, the torque sensor includes the first support 90, a second support 80 and a detection body that comprises a plurality of capacitive elements formed by respective electrodes including E81L, E101, E91L, wherein the electrodes are located on and face the first and second supports (See Fig. 39, See Col. 48, lines 36 – 67 and Col. 49, lines 1 – 14).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Miyazaki according to the teachings of Nishioki for the purpose of, advantageously providing a small-sized torque sensor having high ridigity and a simple structure since this type of structure is uncomplicated (See Nishioki, Col. 2, lines 33 – 42).
Allowable Subject Matter
7. 	Claims 16 – 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 	The following is a statement of reasons for the indication of allowable subject matter: The primary reasons for indicating allowable subject matter is that the prior art does not anticipate or make obvious the provisions of “the first support, the second support, the connectors, the deformable body, and the detection body are arranged along a two- dimensional plane orthogonal to the rotation axis” (referring to claim 16), “the deformable body comprises a first deformable body that is orthogonal to the rotation axis and arranged in a first quadrant of a two-dimensional orthogonal coordinate system of which an origin point is a position of the rotation axis; a second deformable body that is arranged in a second quadrant of the two-dimensional orthogonal coordinate system; a third deformable body that is arranged in a third quadrant of the two-dimensional orthogonal coordinate system; and a fourth deformable body that is arranged in a fourth quadrant of the two-dimensional orthogonal coordinate system” (referring to claim 17) and “the detection body comprises a first detection body that detects an elastic deformation of the first deformable body; a second detection body that detects an elastic deformation of the second deformable body; a third detection body that detects an elastic deformation of 
Conclusion
8. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Meyer et al. (2006/0130595) disclose a multi axis load cell body.9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OCTAVIA HOLLINGTON whose telephone number is (571)272-2176.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/OCTAVIA HOLLINGTON/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        3/13/21